Citation Nr: 1636843	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-04 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus (claimed as type I, diabetes mellitus), claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to April 1970.  His decorations for his active duty service include a Combat Action Ribbon.

These matters are on appeal from rating decisions issued in December 2009 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego and Oakland, California. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Republic of Vietnam and is not presumed to have been exposed to herbicide agents such as Agent Orange.

2.  The Veteran's currently diagnosed type II diabetes mellitus was not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's diabetes mellitus, type II and his active service.

3.  The Veteran's peripheral neuropathy of the upper and lower extremities was not manifest during service or for many years thereafter, and is unrelated to service or to a service-connected disability.

4.  The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability and tinnitus had their onset in service or are otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, currently diagnosed as type II, diabetes mellitus, was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of any service-connected disability. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as Type II diabetes mellitus and organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).   When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus that are related to loud noise (acoustic trauma) during service.  As the Veteran participated in combat, exposure to acoustic trauma is conceded. 

On April 2009 VA audiology examination, the Veteran presented with a history of service in a boiler room from 1966 to 1970.  He denied significant occupational or recreational noise exposure.  The audiologist diagnosed mild to moderate bilateral sensorineural hearing loss, but opined that his current hearing loss and tinnitus were not due to military noise exposure.  The rationale was that tinnitus was not documented in the STRs and while it is commonly associated with noise exposure, it can also be affected by other factors, including caffeine, nicotine, alcohol, stress, and fatigue.  The audiologist cited research studies that have shown that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset nor is it progressive or cumulative.

However, an April 2009 private audiology evaluation indicates that the Veteran presented with a history of service in the fire room aboard his ship where he was exposed to "high pitched screaming noise" from air blowers for 8-12 hours daily over a period of 4 years.  He denied any recreational or workplace noise prior to or after his service.  The audiologist diagnosed high frequency hearing loss consistent with noise exposure.

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).
Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of these disabilities caused by service is not currently before the Board.

Herbicide Exposure

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (a).  In regulations adding diabetes mellitus as a disability presumptively related to herbicides, VA stated that 'service in the Republic of Vietnam' includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran asserts that he was exposed to herbicides because his ship, the USS HOLLISTER, anchored in Da Nang Harbor, from 1966 to 1970.  The Veteran does not contend that he stepped off the USS HOLLISTER onto the shore of the Republic of Vietnam.  

Rather, in various written statements from him and his representative, the Veteran reported that the USS HOLLISTER was anchored in Da Nang Harbor which, he contends, constitutes inland waterway service sufficient to establish presumptive exposure to herbicides. 

In an October 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) made a formal finding of a lack of information required to corroborate in-country Vietnam service.  The JSRRC found that there was no evidence in the STRs of the Veteran's in-county service in Vietnam or evidence that he set foot in Vietnam.  He based his in-country service on being in the harbor (not docked in Da Nang) and service on the Saigon River.  The JSRRC stated that service on a ship anchored, but not docked in Da Nang, is not considered in-country Vietnam service.  In this regard, the Board observes that, though the USS HOLLISTER was anchored in this harbor, it remained in 'blue water' offshore.

With regard to his contention that his ship was also on the Saigon River during the time the USS MANFIELD operated on the river, the JSRRC stated that the VBA list of ships operating on inland waterways show that the ship operated on the Saigon River from August 8-19, 1967, but they were unable to confirm that the USS HOLLISTER also operated on the Saigon River or any other inland waterway during that period.  They determined that there was insufficient evidence of record to corroborate in-country Vietnam service.  However, the Board observes that, though the USS HOLLISTER was anchored in this harbor, it unfortunately remained in 'blue water' offshore.

In an August 2011 statement, the Veteran stated that he was not only anchored in deep water harbor Da Nang, was attached to mooring anchors which were in low/shallow water.  On one occasion they were "up a river" and took soundings with a rope and guards were stationed onboard to prevent people from swinging out to them and coming onboard.  He remembered seeing land on both sides of the ship at that time.  He later submitted copies of deck logs in support of his claim.

In a December 2013 memorandum, the JSRRC considered the deck logs obtained by the Veteran for the USS HOLLISTER from 1969 to 1970.   The JSRRC reviewed the deck logs which showed that the ship was in official waters, but there was no evidence of presence on inland waterways of Vietnam.  The deck logs did not show anyone from the ship going ashore.  While they did show that the ship was anchored offshore in water 48 or more feet deep, the new evidence was insufficient to corroborate in-country Vietnam service.  In fact, based on a detailed review of the evidence in question, the Board must find that the evidence, overall, provides evidence against the Veteran's claim. 

In this regard, the VA Adjudication Procedure Manual, M21-1MR, contains a note that '[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang...along the [Vietnam] coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage.'  See M21-MR, IV.ii.1.H.28.h.  The evidence does not reflect the Veteran served as a coxswain and he has never asserted that he went ashore. 

In a September 2010 statement, the Veteran cited prior Board decisions in which Da Nang harbor was considered an inland waterway.  However, these decisions were issued prior to the case of Gray v. McDonald, 27 Vet. App. 313 (2015), in which the Court held that, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  The Court found no meaningful difference in characteristics between Da Nang Harbor (designated as 'blue water') and Quy Nhon and Ganh Rai Bay's (designated as 'brown water').  

The Court remanded the case for VA to re-evaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.

Guidance issued by the VA in July 2015 reaffirmed that Da Nang Harbor is not considered an inland waterway because it is (1) open to the sea with extensive entry distance for easy access (2) is not connected to a major inland river (3) is not long or narrow (4) the harbor has deep water channel for easy ship anchorages and (5) there is no historical evidence of extensive AO aerial spraying in Da Nang.

Such facts only provide more evidence against the Veteran's heartfelt contentions. 

The Board recognizes that the Court in Gray did not specifically hold that Da Nang Harbor is an 'inland waterway' for VA purposes, although it did make clear that VA had not rationally designated Da Nang Harbor as 'blue water' as compared to the harbors it did designate as 'brown water.'  However, given the recently released amendments to the VA Adjudication Procedure Manual, M21-1MR, which specifically lists 5 reasons Da Nang Harbor remains 'blue water' for VA purposes, the Board finds that there is no basis to now find the Veteran's ship was located in an inland waterway, even considering prior decisions of the Board which considered Da Nang to be an inland waterway.

In this case, on review of the deck logs, the fact that the Veteran never went ashore, JSRRC memorandums that determined that the Veteran was not exposed to AO, guidance issued by the Court in Gray, and recent amendments the VA Adjudication Manual Procedure, the Board finds that the record is not sufficient to establish the Veteran's presence within the Republic of Vietnam.  Further, there is no official record of the USS HOLLISTER operating in inland waterways.

The Board acknowledges the Veteran's contentions that he was in close proximity to the Vietnam coastline.  However, as discussed above, applicable regulations limit the presumption of herbicide exposure to those veterans who stepped foot on the landmass of the Republic of Vietnam or served within the inland waters.  See Haas, supra.  As there is no such evidence in the instant case, and in fact evidence against such a finding from the Veteran himself, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307.

Further, while the represented asserted in a July 2016 Brief, on the Veteran's behalf, that his ship not only docked in Da Nang, but that he also used "brown water" for drinking, showering, and needs of the ship which exposed him to Agent Orange, he has provided no credible evidence to support his contentions.  Significantly, the Veteran has provided no corroborating statements from others to support his allegations of exposure to herbicides.  As the evidence weighs against the Veteran's contentions that he was exposed to herbicides, there can be no basis to grant service connection based on the presumption of exposure to herbicides. 

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service.

With regard to the claimed diabetes mellitus, the Veteran's service treatment records are void of findings, complaints, symptoms, or any diagnosis of diabetes mellitus.

Post-service, records from the Social Security Administration (SSA) include a May 2004 report which indicates a diagnosis of Type I diabetes mellitus.  Records dated in June and October 2005 report indicate diagnoses of both Type I and Type II diabetes mellitus.  

A May 2007 report indicates a 30 year history of diabetes (since 1977).

VA treatment records include a December 2013 report which indicates a history of diabetes since age 30 with severe onset.  A March 2014 report indicates a diagnosis of type II diabetes mellitus with peripheral neuropathy.

While the Veteran contends that his diabetes mellitus is related to his service it does not appear that he contends that he has continued symptomatology since service.  His main contention is that it is related to claimed in-service herbicide exposure.  However, as previously addressed, there is no evidence of in-service herbicide exposure.

Moreover, the Veteran's STRs are void of any diagnosed diabetes mellitus and post-service, medical records do not reflect or reference any history of diabetes until 1977.  More importantly, there is no competent medical evidence to show that the Veteran has diabetes mellitus that is related to his service, including his perceived herbicide exposure.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of diabetes mellitus is about 7 years after service.  This long period without problems weighs against the claims.  Finally, there is no competent medical evidence that the Veteran has diabetes mellitus, that is related to his service. 

With regard to the Veteran's peripheral neuropathy of the upper and lower extremities, he does not contend that it is directly related to service or that he has had continued symptomatology since service.  Rather, his main contention, which is supported by the medical evidence of record, is that it is related to his diabetes mellitus.

The STRs do not indicate findings, complaints, symptoms, or any diagnosis of peripheral neuropathy of either the upper or lower extremities.  Moreover, post-service, SSA records and VA treatment records include diagnoses of diabetic neuropathy and diabetic peripheral neuropathy.  There is no competent medical evidence to show that the Veteran's peripheral neuropathy of the upper or lower extremities is directly related to his service.

While the medical evidence suggests that the Veteran has peripheral neuropathy of the extremities that is related to his diabetes mellitus, service connection has not been granted for diabetes mellitus.  Therefore, diabetes mellitus may not serve as a predicate service-connected disability upon which to base his claims, and these claims based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated peripheral neuropathy of the upper or lower extremities.

The Board has taken the contentions of the Veteran and his family that his claimed diabetes and peripheral neuropathy were caused by or related to his service with great care and detail.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), the specific issue in this case, the etiology of diabetes mellitus and peripheral neuropathy of the upper and lower extremities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for diabetes mellitus and peripheral neuropathy of the upper and lower extremities, and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As the Veteran's claims for service connection for bilateral hearing loss and tinnitus are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With regard to the claims for service connection for diabetes mellitus and peripheral neuropathy of the upper and lower extremities, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board notes that a VA medical examination and opinion was not obtained in this case to address the etiology of the Veteran's claimed diabetes mellitus and related peripheral neuropathy of the upper and lower extremities.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that any diabetes mellitus is related to claimed herbicide exposure in service, is the Veteran's own conclusory generalized lay statements, which are unsupported by research undertaken by the JSRRC and the medical evidence.  While there is evidence that the Veteran's peripheral neuropathy of the upper and lower extremities is related to his nonservice-connected diabetes mellitus, as the disposition of these claims is based on the law, and not the facts of the case, as previously stated, the claims must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

This finding does not undermine the Veteran's service to this country.  It is simply a finding based on the current state of the law, which the Board must uphold. 

Although the Veteran believes that he has diabetes mellitus and peripheral neuropathy of the upper and lower extremities which should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims, indicating a problem that began many years after service.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the upper extremities, is denied.

Service connection for peripheral neuropathy of the lower extremities, is denied.


REMAND

In a May 2015 rating decision, the RO denied entitlement to a TDIU.  The Veteran expressed disagreement with the decision in a November 2015 notice of disagreement.  The RO has not issued a Statement of the Case (SOC) which addressed this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to a TDIU, must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to a TDIU.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


